Citation Nr: 1647781	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), depression, and schizophrenia (or other psychosis).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2013, the Veteran testified before the undersigned.  A hearing transcript is associated with the record.

In February 2015, the Board remanded the appeal.  In February 2016, the Board reopened the claim and remanded for the matter for additional development.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not incurred in service and psychosis is not shown within the initial post separation year to include schizophrenia; a psychiatric disorder shown during this appeal is not etiologically related to service.

2.  The Veteran did not engage in combat with the enemy during active service; credible supporting evidence that the claimed in-service stressor for PTSD occurred during active duty is not shown.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizophrenia (or other psychosis), are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in January 2009, March 2009, May 2011, June 2011, and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  Additionally, VA attempted to corroborate the Veteran's reported PTSD stressors through official sources.  An August 2011 response from the US Army Criminal Investigation Command reflects that there were no records of the incident reported by the Veteran (a hanging death).  See also, VA Memo (October 2011) (VA memorandum prepared by the RO shows that there is insufficient information to corroborate the stressful events described by the Veteran with the Joint Services Records Research Center (JSRRC) and/or to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records).  VA further attempted to obtain vocational rehabilitation records belonging to the Veteran; however, correspondence received in February 2016 reflects that the Veteran does not have a Chapter 31 file and that he never filed for these services.  The records shows that "vocational rehabilitation" was generically discussed in VA treatment records by a VA counsellor at the VA medical facility treating the Veteran, and the Board has confirmed that the discussions referencing vocational rehabilitation did not involve Chapter 31 beneftis.

A VA examination has not been conducted in this matter.  The Board finds that an examination is not required in this matter as there is no credible lay evidence or competent medical evidence indicating that the Veteran had psychiatric problems in service or that the Veteran has any current psychiatric disorder associated with his period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  However, VA afforded the Veteran a hearing on appeal before the undersigned VLJ and a hearing transcript is associated with the record.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for psychiatric disability.  At his February 2013 hearing, the Veteran testified that he had "seen a body in the alley and I went over there to it and the guy was dead."  Hearing Transcript at 3-4 (February 2013).  He further reported that he was first treated for psychiatric problems in either 1984 or 1985.  The Veteran's brother testified that the Veteran was a "different" person after service with drinking and other habits and behaviors.  The Veteran and his brother indicated that they believed the Veteran's mental health problems were related to military service.

The record shows that the Veteran filed a claim for psychiatric problems in February 1991 based on symptoms of paranoia, bad nerves, and the inability to be around people.  In October 2003, the Veteran filed a claim for depression and schizophrenia, noting that he had been treated at the VA facility in Little Rock, Arkansas.  Later, in October 2003, the Veteran amended his claim to include PTSD.  In a March 2009 correspondence, the Veteran reported that he saw an African-American serviceman hung in an alley outside his military base and then began to drink to forget the incident.

In support of his claim, in February 2012, VA received lay statements from the Veteran's brother and sister.  The brother stated that the Veteran needed help, and noted his treatment post service for depression and schizophrenia with no success; he vaguely indicated that something had happened to the Veteran while in the military.  The sister stated that the Veteran had mental problems since leaving military service.

In October 2012 correspondence, the Veteran reported that he saw a guy laying in an alley during his period of service; he noted that he "stood over him to try to see if he was alive" but he did not know what to do so he fled back to his base.  He indicated that he was unsure if the individual was dead or alive, which has since bothered him.  The Veteran reported that he then began drinking to help forget this event.  He reported that he had had fights during his military service, and that he was separated as unfit for military service.  He stated that he first obtained medical treatment in the 1980s through VA - and he was given "pills."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Psychosis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  It is noted that the Veteran has not alleged in-service personal assault and, therefore, the provisions of 38 C.F.R. § 3.304(f)(5) are not applicable to this case.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence is against service connection for an acquired psychiatric disorder to include PTSD, depression, and schizophrenia (or other psychosis).  An acquired psychiatric disorder is not shown in service and psychosis is not shown within the initial post separation year.  Also, the Veteran did not engage in combat with the enemy during active service; and credible supporting evidence that the claimed in-service stressor for PTSD occurred during active duty is not shown.

A psychiatric disorder was first diagnosed many years after service and has not been etiologically related to service.  STRs reflect no complaints or findings for mental health problems.  Report of separation examination conducted in February 1980 reflects normal clinical evaluation of the psychiatric system and the Veteran denied frequent trouble sleeping, depressive or excessive worry, and nervous trouble on the history part of that exam.  Although service personnel records document that the Veteran abused alcohol and had been admitted to a treatment program, there is no indication in these records that he had any psychiatric disorder underlying his alcohol abuse.

STRs further show no psychosis; and psychosis is not shown within the initial post separation year.  But rather, more than 20 years after service discharge, the record shows documented mental health problems.  VA treatment records reflect that the Veteran had multiple admissions to substance abuse treatment programs dating from 2001.  The Axis I diagnoses were cocaine and alcohol dependence.  An April 2002 discharge summary shows Axis I diagnoses for the same and an adjustment disorder, not otherwise specified.  A September 2003 note shows diagnoses that include psychosis, and rule out substance induced disorders to include psychosis, mood disorder, and schizoaffective disorder.  A November 2003 note shows that the Veteran was seen by psychology in March 2002 for depression and the Veteran reported that "the depression was related to his lifestyle of drugging and drinking."  By history, he has been depressed for past the 7-8 years since his mother died, and smoked crack cocaine for past the 6-7 years.  During treatment in February 2006, the Veteran denied any military stressor and military sexual trauma.  In March 2006, the Veteran reported that he had nightmares about the deaths of his brothers, noting that a brother had been shot to death about 6 months earlier.  The Veteran spoke during treatment about his military experiences that included demotions for drinking; there was no mention of any other incidents in service.

The record shows that post-service the Veteran received mental health care as part of his participation in a VA substance abuse treatment program.

The Board has considered the Veteran's statements and testimony, to include his report that seeing a dead man in an alley in service caused his current mental disorder(s).  The Veteran is competent to report his experiences, symptoms, and treatment.  See Layno, supra.  However, the Board finds that his report is not credible for the following reasons.  First, the Veteran has been an inconsistent historian concerning his witnessing of a dead body in an alley.  The record shows that he has reported varying versions of the incident.  A statement received in 2010 reflects that he saw a serviceman "hanged" in alley who was African-American.  A statement received in 2012 reflects that he saw a guy laying in an alley, stood over him to try to see if he was alive - didn't know what to do so fled back to post, and he was unsure if the man was dead or alive.  At this time, there was no report of a serviceman "hanged" in the alley or that he was definitively dead as would be presumable in a hanging death.  Second, for an event reported to be traumatizing to the Veteran, he could not recall the approximate date of the incident.  A 2010 statement to VA reflects a vague report from the Veteran that the incident occurred in around May or June 1976 - 1977.  At his hearing on appeal, the Veteran reported that the incident likely occurred in 1978 or 1979.  Third, service separation examination dated in 1980 reflects normal clinical evaluation of the psychiatric system, and the Veteran denied symptoms frequently associated with mental health disorders (i.e. denied frequent trouble sleeping, depressive or excessive worry, and nervous trouble).  Fourth, the Veteran avers that his alcohol problems only began after he witnessed a dead body in an alley; however, this is inconsistent with history reported during medical treatment in May 2009 that shows the Veteran started drinking at age 14 and continued to do so from that time.  In view of the above, the Board finds that the Veteran's report of mental health problems and drinking related to service has diminished probative value.

The Board has considered the lay statements from the Veteran's siblings, and the testimony of the Veteran's brother.  Notably, the Veteran's siblings have not indicated any knowledge of the in-service traumatic incident reported by the Veteran, but rather they report generically that the Veteran has had mental problems and drinking issues since leaving the military without providing any specific details.  The Veteran's siblings are competent and credible to report their observations of the Veteran.  However, neither the Veteran's brother nor his sister is competent to link the Veteran's current psychiatric disorders to service as they lack any medical expertise.  Therefore, the lay evidence in this matter has limited probative value.

The Board has considered the March 2013 PSTD Disability Benefits Questionnaire prepared by the Veteran's VA doctor.  This form reflects a diagnosis for PTSD and schizoaffective disorder, depressed type.  The doctor reports that she reviewed "MH records in CPRS" and identified a stressor event from the Veteran.  The stressor was that the Veteran "came across dead man in an alley" and found "another enlisted man lay[ing] in his bed and is unsure if anything inappropriate happened."  To the extent that the Veteran's VA doctor has attributed PTSD to seeing a dead guy in an alley, the record contains no credible supporting evidence of this alleged stressor.  The fact that a doctor recorded the history as provided in the medical record and relied on that history to reach medical conclusions does not transform that history into credible supporting evidence that the event occurred.  See generally, LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, the examiner has not indicated any onset of psychosis within the Veteran's initial post separation year.  As such, the medical opinion linking any current psychiatric disorder to service to include the alleged stressor has no probative value.  It is noted that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board assigns greater probative value to the normal service separation examination dated in 1980, coupled with the many decades intervening service and the first documented abnormal mental health findings.  With regard to PTSD, the criteria simply are not met insofar as there is not credible supporting evidence that the claimed in-service stressor for PTSD occurred notwithstanding VA's attempts to assist with corroboration of the event through official sources.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizophrenia (or other psychosis) is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


